Case 5:18-cv-00974-DSF-SP Document 69 Filed 09/13/21 Page 1 of 1 Page ID #:508

                                                               JS-6

                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    SAMUEL LOVE,                        CV 18-974 DSF (SPx)
        Plaintiff,

                    v.                  JUDGMENT

    ROBERT MEDINA, et al.,
        Defendants.



        The Court having granted Plaintiff Samuel Love’s Motion for
   Summary Judgment against Defendants Robert Medina and Alma E.
   Medina on Love’s Unruh Civil Rights Act claim,

         IT IS ORDERED AND ADJUDGED that Love is awarded $4,000
   in statutory damages, $14,670 in reasonable attorneys’ fees, and $400
   in costs, for a total amount of $19,070.

      IT IS SO ORDERED.



    Date: September 13, 2021            ___________________________
                                        Dale S. Fischer
                                        United States District Judge
